Title: To George Washington from Henry Clinton, 11 February 1782
From: Clinton, Henry
To: Washington, George


                  
                     Sir,
                     Head Quarters New York February 11th 1782.
                  
                  In the late Treaty between Your Commissary of Prisoners and mine for affecting a general Exchange, Major Skinner objected to the exchange of Lieut. General Earl Cornwallis from want, as he says, of proper Authority to enter upon the same, I thought it right to direct Mr Loring to reserve His Lordship’s Value from the highest in Rank of the American Officers unexchanged; But Major Skinner has thereupon refused to proceed further in the Exchange—Therefore, as I understood from Lord Cornwallis that Colonel Laurens had informed his Lordship before he left Virginia, that You had agreed to his being exchanged for Mr Laurens, the Father of the Colonel, I am to request that You will be pleased to inform me if this was the case, in order that every objection to the Exchange going on may be obviated.  I am Sir, Your most obedient humble Servant 
                  
                     H. Clinton
                  
               